Citation Nr: 1701876	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to service connection for diabetic neuropathy of the right lower extremity.

4.  Entitlement to service connection for diabetic neuropathy of the left lower extremity.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1969, including in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2015, the Board remanded the above claims for additional development.  An October 2015 rating decision thereafter granted the Veteran service connection for posttraumatic stress disorder (PTSD) and therefore this issue is no longer in appellant status.

The claims of service connection for erectile dysfunction and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that he Veteran did not serve in and/or around the demilitarized zone (DMZ) while serving in Korea nor had actual herbicide exposure.  

2.  The preponderance of the evidence shows that diabetes mellitus is not related to service and it did not manifest itself to a compensable degree in the first post-service year.

3.  The preponderance of the evidence shows that diabetic retinopathy is not related to service and it was not caused or aggravated by a service-connected disability.

4.  The preponderance of the evidence shows that diabetic neuropathy of the right lower extremity is not related to service and it was not caused or aggravated by a service-connected disability.

5.  The preponderance of the evidence shows that diabetic neuropathy of the left lower extremity is not related to service and it was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Diabetic retinopathy was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2016).

3.  Diabetic neuropathy of the right lower extremity was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2016).

4.  Diabetic neuropathy of the left lower extremity was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that service connection is warranted for diabetes mellitus and its residual retinopathy and neuropathies of the lower extremities because the diabetes mellitus was caused by his exposure to Agent Orange or other herbicides during service in and/or around the DMZ in Korea with the Army's 17th Artillery between 1967 and 1968.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In this regard, note 2 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claims the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As to a current disability, the post-service record shows the Veteran being diagnosed with type 1 and later type 2 diabetes mellitus, diabetic retinopathy, and diabetic neuropathies of the lower extremities.  See, e.g., VA treatment records dated in June 1988, February 1994, March 1994, April 1994, May 1995, September 1996, October 1997, November 1997, December 1997, January 1998, March 1998, April 2001, September 2002, July 2003, July 2004, September 2004, November 2005, March 2007, May 2007, October 2007, November 2007, February 2008, March 2008, April 2008, May 2008, June 2008, July 2008, August 2008, September 2008, October 2008, January 2009, April 2009, May 2009, June 2009, August 2009, October 2009, February 2010, September 2010, February 2011, December 2011, March 2012, June 2012, July 2012, October 2012, and November 2012; letters from Kenneth G. Van Dine, M.D., dated in May 1995 and June 1995. 
As to the presumptions found at 38 C.F.R. § 3.309(e), the Board notes that type 2 diabetes mellitus is one of the specifically listed disease.  The Board also notes that the Veteran served in Korea between April 1, 1968, and August 31, 1971.  Therefore, its application turns on the Veteran having the required service in or around the DMZ.  

In this regard, the Veteran's personnel records show that he served in Korea between January 9, 1967, and May 8, 1968, with Battery B, 1st Battalion, 17th Artillery.  However, Battery B, 1st Battalion, 17th Artillery is not one of the units for which exposure to herbicides has been conceded by the DoD.  Moreover, while in March 2009 the AOJ submitted a request to the U.S. Army and Joint Services Records Research Center (JSRRC) m order to determine if Battery B, 1st Battalion, 17th Artillery was stationed along the DMZ in Korea, in April 2009 JSRRC notified the AOJ that it was located at Munsan-Ni (Camp McIntyre) approximately 7 miles from the DMZ and at Masa-Ri (Camp Brittin) approximately 6 miles from the DMZ.  JSRRC also notified the AOJ that unit histories did not document the use, storage, spraying, or transporting of herbicides.  JSSRC also notified the AOJ that unit histories did not mention or document any specific duties performed by unit members along the DMZ and its research showed that the hand spraying of herbicides was carried out only by Republic of Korea Armed Forces personnel.

In support of his claim that he served and/or around the DMZ while stationed in Korea, the Veteran filed his own statements as well as statements from other service members, historical records of unit activities, maps of the Korean peninsula, and internet articles.  However, the Board does not find the August 2008 letter from Captain (Ret) P.E.B. probative because the Annual Historical Supplement for the 1st Battalion, 17th Artillery for 1968 does not list him as a Captain of Battery B or a Captain of any of the unit's five batteries.  Likewise, the Board does not find the February 2013 letter from C.O.F. probative because he does not ever report that he had firsthand knowledge of the Veteran traveling to the DMZ during the five months that they both served with the 1st Battalion, 17th Artillery in 1968; he does not ever claim that he actually knew the Veteran at the time that they both served with the 1st Battalion, 17th Artillery; and during the five months that C.O.F. served with the 1st Battalion, 17th Artillery in 1968 he served with the Headquarters' Battery and the claimant served with Battery B.  Similarly, the Board does not find the April 2008 letter from the Director, Center for Unit Records Research or the supporting Annual Historical Supplement for the 1st Battalion, 17th Artillery for 1968 probative because nothing in these records show that men from Battery B served in or around the DMZ during the time that the Veteran served in Korea from January 9, 1967, and May 8, 1968.  Lastly, the Board does not find the maps provided by the Veteran probative as to his serving or around the DMZ because, like the information provided by JSSRC, they show his bases were 6 and 7 miles from the DMZ.  Similarly, as to the Veteran's own statements, the Board finds the official serve department records more probative as to whether he served in or around the DMZ during his time in Korea because they are official documents of the appropriate United States service department.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Also see 38 C.F.R. § 3.203 (2016); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Palor v. Nicholson, 21 Vet. App. 325 (2007); Duro v. Derwinski, 2 Vet. App. 530 (1992); Tagupa v. McDonald, 27 Vet. App. 95 (2014).  

Accordingly, the Board finds that preponderance of the evidence shows that he Veteran did not serve in and/or around the DMZ while serving in Korea and he is not afforded the presumption found at 38 C.F.R. § 3.309(e). However, and as noted above, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl.

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's records show he served in Korea between January 9, 1967, and May 8, 1968, with Battery B, 1st Battalion, 17th Artillery.  Furthermore, the Board finds that the Veteran is competent to report on what he saw like spraying defoliants, traveling to certain locations, and experiencing symptoms of diabetes mellitus and its residuals because these symptoms come to him via his own senses.  See Davidson.  

However, the service treatment records, including a September 1966 laboratory report and the June 1969 examination, are negative for symptoms or diagnoses of diabetes mellitus, retinopathy, and/or neuropathies of either lower extremity.  In fact, the September 1966 laboratory report noted that the Veteran's sugar was negative, when examined in June 1969 the Veteran did not report a history of symptomatology that could be attributable to diabetes mellitus, retinopathy, and/or neuropathy, and his examination was entirely normal with normal sugars.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Furthermore, and as noted above, in April 2009 JSSRC notified VA that his unit's histories did not document the use, storage, spraying, or transporting of herbicides or mention any specific duties performed by unit members along the DMZ.  The Board also finds that the Veteran is not competent to report that what he saw being sprayed was a herbicide like Agent Orange or diagnose any of the disorders because these are complex chemical and medical questions and he does not have the required expertise.  See Davidson.  The Board also does not find the statements from other service members probative because neither actually served with the Veteran.  Id.

Therefore, the Board finds the most probative evidence of record to be the service records, including the September 1966 laboratory report and June 1969 examination, and the and JSSRC report which do not show the Veteran had diabetes mellitus, retinopathy, and/or neuropathies of either lower extremity while on active duty or had actual herbicide exposure while serving in Korea.  See Owens.  Accordingly, the Board finds that service connection for diabetes mellitus, retinopathy, and neuropathy of the right and left lower extremities must be denied based on in-service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with diabetes mellitus in his first post-service year but instead the diagnosis is first reflected years after service.  Accordingly, the Board finds that entitlement to service connection for diabetes mellitus must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for service connection for diabetes mellitus, retinopathy, and neuropathy of the right and left lower extremities based on continued symptoms since service, the Board finds that the length of time between the Veteran's separation from service in 1969 and the first documented problems with any these disorders until years after service to be evidence against his claims.  In this regard, 1994 treatment records from Jones Memorial Hospital reported that the Veteran had a 20 year history of diabetes mellitus (see Jones Memorial Hospital treatment records dated in August 1994 and October 1994), 1995 letters from Dr. Van Dine reported that the Veteran had a 21 or 22 year history of diabetes mellitus (see Dr. Van Dine letters dated in June 1995), and a 1994 VA treatment record reported that the Veteran had a 20 year history of diabetes mellitus (see VA treatment records dated in April 1994).  However, because these records still placed the onset of his diabetes mellitus at least 4 years after his 1969 separation from active duty, Dr. VA Dine also reported that he had not started treating the claimant until 1988, and none of the other records reported that they had treated the Veteran since the 1970's the Board finds that the earlier history of diabetes mellitus have limited probative value.  Moreover, the VA and private treatment records are uniform in not documenting his complaints, diagnoses, or treatment for radiculopathy or neuropathy until approximately 1993; over two decades post-service.  See, e.g., Dr. Lahoti treatment records dated from December 1993 and November 1994; VA treatment records dated in February 1994, March 1994; and letters from Dr. Van Dine dated in May 1995 and June 1995.  The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see.  See Davidson.  However, upon review of the claims file the Board finds that any lay accounts from the Veteran and his representative that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service records, including the June 1969 separation examination.  Likewise, these lay claims are contrary to what is found in the post-service records which do not show complaints, diagnoses, or treatment for any of the disorders until years after service. 

In these circumstances, the Board gives more credence and weight to the service treatment records, including the September 1966 laboratory finding regarding his sugars and June 1969 examination, which do not diagnose any disability and the post-service records, including the December 1993 and November 1994 treatment records from Dr. Lahoti, the February 1994, March 1994, and April 1994 VA treatment records, and the May 1995 and June 1995 letters from Dr. Van Dine which did not report a history or diagnosis any of the disabilities until years after service than any claims by the Veteran and other lay persons to the contrary.  See Owens.  Therefore, the Board finds that service connection for diabetes mellitus, retinopathy, and neuropathy of the right and left lower extremities based on continued problems since service must be denied.  38 U.S.C.A. § 1110.

As for service connection for diabetes mellitus, retinopathy, and neuropathy of the right and left lower extremities based on their initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a medical opinion linking any of these disorders to the Veteran's military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  As to any lay claims from the Veteran and others that these disorders are due to military service, the Board finds that diagnosing diabetes mellitus, retinopathy, and neuropathy requires special medical training that these lay persons do not have and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disabilities are caused by service is not competent evidence.  Jandreau.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's diabetes mellitus, retinopathy, and neuropathy of the right and left lower extremities are not caused by his military service and service connection is not warranted based on the initial documentation of the disabilities after service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As for secondary service connection for retinopathy and neuropathies of the lower extremities under 38 C.F.R. § 3.310, the Board also finds that the Veteran's claims must fail because he is not service-connected for diabetes mellitus and the appellant does not claim and the record does not show that his only service-connected disability (i.e., PTSD) caused or aggravated either disability.  See 38 U.S.C.A. § 1110; Allen.

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claims, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for diabetic retinopathy is denied.

Service connection for diabetic neuropathy of the right lower extremity is denied.

Service connection for diabetic neuropathy of the left lower extremity is denied.


REMAND

As to the claim of service connection for erectile dysfunction, the Board finds that this issue needs to be remanded to obtain a needed medical opinion as to whether it is caused or aggravated by the Veteran's newly service connected PTSD to include any medication he takes to treat his PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310; McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to the claim for a TDIU, the Board finds that this claim must be remanded because its adjudication is inextricably intertwined with the above service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).
On remand, the AOJ should obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-November 2012 VA treatment records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with erectile dysfunction any continued problems since that time as well as any problems his service-connected PTSD causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Provide the Veteran with a VA examination to obtain needed medical opinions as to his claim of service connection for erectile dysfunction.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that erectile dysfunction is related to or had its onset in service?

(b)  Is it at least as likely as not that erectile dysfunction is caused by the Veteran's service-connected PTSD including any medication he takes to treat his PTSD?

(c)  Is it at least as likely as not that erectile dysfunction is aggravated (i.e., permanently worsened) by the Veteran's service-connected PTSD including any medication he takes to treat his PTSD?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the October 2015 SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


